Exhibit 10.1

EXECUTION VERSION

STOCKHOLDERS’ AGREEMENT

This STOCKHOLDERS’ AGREEMENT, dated as of October 18, 2013 (this “Agreement”),
is entered into by and among the former stockholders of Harden Healthcare
Holdings, Inc., a Delaware corporation (the “Company”), listed on Appendix A
hereto who have become parties to this Agreement through the execution of a
counterpart signature page (the “Stockholders” and each individually a
“Stockholder”), R. Steven Hicks, as representative for the Stockholders (the
“Stockholder Representative”), and Gentiva Health Services, Inc., a Delaware
corporation (“Parent”).

WHEREAS, Parent, the Company, Javelin Merger Sub, Inc., Javelin Healthcare
Holdings, LLC, CTLTC Real Estate, LLC, the Securityholders named therein and the
Stockholder Representative have entered into that certain Merger Agreement,
dated as of September 18, 2013, (the “Merger Agreement”), pursuant to which the
Stockholders shall receive shares of Parent Common Stock (as defined in the
Merger Agreement) in partial consideration for all shares of the Company’s
outstanding capital stock held by the Stockholders, all upon the terms and
subject to the conditions set forth in the Merger Agreement; and

WHEREAS, Parent and the Stockholders desire to enter into this Agreement to set
forth their understanding with respect to, among other things, representation on
Parent’s Board of Directors (the “Board”) and the holding, transfer and
registration of Parent Common Stock.

NOW, THEREFORE, in consideration of the promises and the mutual agreements and
covenants hereinafter set forth, Parent and the Stockholders hereby agree as
follows:

ARTICLE I

DEFINITIONS

As used in this Agreement, the following terms shall have the following
meanings:

“Affiliate” has the meaning set forth in Rule 12b-2, as in effect on the date
hereof, under the Exchange Act.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which banks are required or authorized by law to be closed in the City of New
York.

“Control Shares” means the shares of Parent Common Stock issued as Control Share
Consideration (as defined in the Merger Agreement).

“Closing Merger Shares” has the meaning set forth in the Merger Agreement.

“Commission” means the United States Securities and Exchange Commission and any
successor agency.

“Director” means a member of the Board.

“Effective Time” has the meaning set forth in the Merger Agreement.



--------------------------------------------------------------------------------

“Escrowed Shares” has the meaning set forth in the Merger Agreement.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

“Person” means any individual, firm, corporation, partnership, limited
partnership, limited liability company, association, trust, unincorporated
organization or other entity, as well as any syndicate or group that would be
deemed to be a person under Section 13(d)(3) of the Exchange Act, including the
rules promulgated thereunder.

“register,” “registered” and “registration” shall refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act and the declaration or ordering of effectiveness of such
registration statement or document.

“Registrable Stock” means the Stockholder Shares; provided, however, that any
Registrable Stock shall cease to be Registrable Stock when (i) a registration
statement covering such Registrable Stock has been declared effective and such
Registrable Stock has been disposed of pursuant to such effective registration
statement, (ii) such Registrable Stock may be sold without manner of sale,
volume or other restriction pursuant to Rule 144 (or any successor provision)
under the Securities Act, or (iii) such Registrable Stock ceases to be
outstanding; provided, that, solely for purposes of the immediately preceding
clause (ii) such Registrable Stock shall continue to be deemed Registrable Stock
for purposes of this Agreement, other than with respect to Section 4.2, so long
as there remain outstanding any other shares of Registrable Stock.

“Securities Act” means the United States Securities Act of 1933, as amended.

“Stockholder Shares” means the Closing Merger Shares, the Escrowed Shares and
the Control Shares, whether or not subject to transfer or other restrictions,
now or hereafter beneficially owned by the Stockholders, including any
securities issued or issuable in respect of the Closing Merger Shares, the
Escrowed Shares or the Control Shares as a result of conversion, exchange,
recapitalization, reorganization, replacement, stock dividend, stock split or
other distribution.

ARTICLE II

BOARD REPRESENTATION

At the Effective Time, the Board shall appoint R. Steven Hicks (the “Designee”)
to serve on the Board as Vice Chairman thereof until Parent’s next annual
meeting of stockholders and until the Designee’s successor shall have been duly
elected and qualified, or until his earlier death, resignation or removal. In
connection with Parent’s annual meeting of stockholders to be held during the
calendar year ending December 31, 2014, the Board and Parent’s Corporate
Governance and Nominating Committee shall nominate the Designee for election as
a Director at such annual meeting of stockholders and shall recommend that the
stockholders of Parent vote for the election of the Designee as a director at
such annual meeting; provided, however, that the Board and such committee shall
not be required to so nominate the Designee if, after the date of this
Agreement, he has been arrested and charged with fraud or a crime of moral
turpitude.

 

-2-



--------------------------------------------------------------------------------

ARTICLE III

RESTRICTIONS ON TRANSFER OF STOCKHOLDER SHARES

Section 3.1 Transfer Restrictions. No Stockholder may transfer more than fifty
percent (50%) of the Closing Merger Shares he, she or it receives pursuant to
the Merger Agreement (collectively, the “Restricted Shares”), whether by sale,
assignment, gift, pledge, hypothecation, encumbrance, grant of future rights or
otherwise (each, a “Transfer”), including pursuant to an effective registration
statement, beginning from the date of this Agreement and expiring on the one
(1) year anniversary thereof (the “Restricted Period”); provided, however, that
the foregoing restrictions shall not apply to the following Transfers by a
Stockholder: (w) any gift or bequest or through inheritance to, or for the
benefit of, any member or members of such Stockholder’s immediate family (which
shall include any spouse, lineal ancestor or descendant or sibling) or to a
trust, partnership or limited liability company for the exclusive benefit of
such Stockholder’s immediate family; (x) any Transfer to a trust in respect of
which such Stockholder serves as the sole trustee; or (y) any Transfer by such
Stockholder, if such Stockholder is a corporation, partnership, limited
liability company or other entity, to any Affiliate, officer, director, partner
or member of such Stockholder (any Transfer described in the immediately
preceding clauses (w) through (y), inclusive, a “Permitted Transfer”); provided
that with respect to any Permitted Transfer, it shall be a condition precedent
to such Permitted Transfer that the transferee executes a counterpart signature
page to this Agreement, pursuant to which such transferee agrees to be bound by
the terms of this Agreement. No rights under this Agreement shall transfer to
any transferee of Restricted Shares other than in connection with a Permitted
Transfer in accordance with this Section 3.1. For the avoidance of doubt, the
restrictions in this Section 3.1 shall not apply to (i) fifty percent (50%) of
the Closing Merger Shares received by each Stockholder pursuant to the Merger
Agreement, (ii) the Control Shares, or (iii) any Escrowed Shares distributed to
the Stockholders pursuant to the terms of the Merger Agreement and the Escrow
Agreement (as defined in the Merger Agreement).

Section 3.2 Restrictive Legend. Each certificate representing Restricted Shares
shall be stamped or otherwise imprinted with a legend substantially in the
following form, together with such other legends required by the Merger
Agreement or applicable law:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE RESTRICTIONS
ON DISPOSITION AND OTHER RESTRICTIONS CONTAINED IN A STOCKHOLDERS AGREEMENT,
DATED AS OF OCTOBER 18, 2013, AMONG GENTIVA HEALTH SERVICES, INC., THE
STOCKHOLDER REPRESENTATIVE AND THE STOCKHOLDERS PARTY THERETO.”

At the end of the Restricted Period, upon request by a Stockholder, Parent shall
promptly remove or take all appropriate action as may be required to remove the
foregoing legend from any certificate or book entry evidencing Restricted Shares
held by such Stockholder, including any certificate or book entry held by a
transfer agent on behalf of such Stockholder. Upon request by a Stockholder at
any time after any Stockholder Shares held by such Stockholder may be sold
pursuant to Rule 144 (or any successor provision) under the Securities Act,
Parent shall promptly, upon such Stockholder’s delivery of a customary Rule 144
representation letter to Parent and its counsel, remove or take all appropriate
action as may be required to remove, from any certificate or book entry
evidencing such Stockholder Shares (including any certificate or

 

-3-



--------------------------------------------------------------------------------

book entry held by a transfer agent on behalf of such Stockholder), any legend
required by the Merger Agreement or applicable law with respect to requiring
registration or an exemption from registration to sell or offer such Stockholder
Shares; provided, however, that, if at the time of such request, either (i) such
Stockholder is an “affiliate” (as defined in Rule 144) of Parent or was an
affiliate of Parent at any time during the 90-day period immediately preceding
the date of such request, or (ii) such Stockholder has held such Stockholder
Shares for a period of greater than six months but less than one year
(calculated in accordance with Rule 144), then Parent shall have no obligation
to remove any such legend except in connection with a sale of the applicable
Stockholder Shares by such Stockholder in accordance with Rule 144 (including
the delivery to Parent and its counsel of customary Rule 144 seller and broker
representation letters), with any replacement “balance” certificate or book
entry retaining such legend or applicable book entry notation.

ARTICLE IV

REGISTRATION RIGHTS

Section 4.1 Shelf Registration.

(a) So long as any shares of Registrable Stock remain outstanding, Parent shall
use its best efforts to qualify and remain qualified to register securities
under the Securities Act pursuant to a registration statement on Form S-3 or any
successor form thereto.

(b) In accordance with the procedures set forth in Section 4.2, Parent agrees to
file with the Commission as soon as reasonably practicable, but in no event
later than thirty (30) days after the date hereof, a shelf registration
statement on Form S-3 or such other form under the Securities Act then available
to Parent (including the prospectus, amendments and supplements to such
registration statement or prospectus, including pre- and post-effective
amendments, all exhibits thereto and all material incorporated by reference or
deemed to be incorporated by reference, if any, in such registration statement,
the “Shelf Registration Statement”), providing for the resale pursuant to Rule
415 from time to time by the Stockholders of any and all Registrable Stock.
Parent agrees to use commercially reasonable efforts to cause the Shelf
Registration Statement to be declared effective by the Commission as soon as
reasonably practicable following such filing.

(c) Parent shall use all reasonable efforts to cause the Shelf Registration
Statement to remain continuously effective (including, if necessary, by filing a
subsequent Shelf Registration Statement upon expiration of any previously
effective Shelf Registration Statement) until the date when all shares of
Registrable Stock cease to be Registrable Stock. Parent shall supplement or make
amendments to the Shelf Registration Statement if required by the Securities
Act, and shall use all reasonable efforts to have such supplements and
amendments declared effective, if required, as soon as practicable after filing.

Section 4.2 Piggyback Registration.

(a) In the event that Parent determines that it shall file a registration
statement under the Securities Act for the registration of Parent Common Stock
(other than a registration statement on a Form S-4 or S-8 or filed in connection
with an exchange offer, an offering of

 

-4-



--------------------------------------------------------------------------------

securities solely to Parent’s existing stockholders, or a registration statement
registering Parent Common Stock which is issuable solely upon conversion of debt
securities or a registration statement solely with respect to an employee
benefit plan) on any form that would also permit the registration of the
Registrable Stock, Parent shall each such time promptly give each Stockholder
written notice of such determination setting forth the date on which Parent
proposes to file such registration statement (or prospectus filed pursuant to
Rule 424 under the Securities Act relating to an effective shelf registration
statement), which date shall be no earlier than ten (10) Business Days from the
date of such notice, and advising the Stockholders of their right to have
Registrable Stock included in such registration. Upon the written request of a
Stockholder received by Parent no later than three (3) Business Days after the
date of Parent’s notice to the Stockholder Representative, Parent shall use all
reasonable efforts to cause to be registered under the Securities Act pursuant
to such registration statement all of the Registrable Stock that each such
Stockholder has so requested to be registered. Notwithstanding the foregoing,
this Section 4.2(a) shall not apply to any Escrowed Shares remaining in the
Escrow Account or Restricted Shares during the Restricted Period.

(b) If, the managing underwriter advises Parent in writing that (or, in the case
of a non-underwritten offering, in the written opinion of Parent) the total
amount of securities to be so registered, including such Registrable Stock, will
exceed the maximum amount of Parent’s securities which can be sold in such
offering or that the number of shares of Registrable Stock proposed to be
included in such offering would adversely affect the price per share, timing or
distribution of the Parent Common Stock to be sold by Parent in such offering,
then Parent shall be entitled to reduce the number of shares of Registrable
Stock to be sold in such offering in proportion (as nearly as practicable) to
the amount of Registrable Stock requested to be included by each Stockholder at
the time of filing the registration statement. For clarity, the Parent or the
managing underwriter shall have the ability to fully cut back any Registrable
Stock in connection with any such offering in accordance with this
Section 4.2(b). Parent agrees not to give any other stockholder of Parent
registration rights superior to those granted to the Stockholders without the
Stockholder Representative’s prior written approval, which approval shall not be
unreasonably withheld conditioned or delayed.

(c) If, at any time after giving written notice of its intention to register any
Parent Common Stock pursuant to this Section 4.2 and prior to the effective date
of the registration statement filed in connection with such registration (or the
filing of the applicable prospectus pursuant to Rule 424 under the Securities
Act), Parent shall determine for any reason not to register such Parent Common
Stock pursuant to this Section 4.2 or to delay registration of such Parent
Common Stock, Parent may, at its election, give written notice of such
determination to the Stockholder Representative and (i) in the case of a
determination not to register, shall be relieved of its obligation to register
any Registrable Stock in connection with such abandoned registration, and
(ii) in the case of a determination to delay such registration of its equity
securities, shall be permitted to delay the registration of such Registrable
Stock for the same period as the delay in registering such other equity
securities, which period, for the avoidance of doubt, shall be determined by
Parent in its sole discretion.

 

-5-



--------------------------------------------------------------------------------

Section 4.3 Registration Procedures. In connection with the obligations of
Parent with respect to any registration pursuant to this Agreement, Parent
shall, as expeditiously as possible:

(a) before filing with the Commission a registration statement or prospectus
thereto with respect to the Registrable Stock and any amendments or supplements
thereto, at Parent’s expense, furnish to counsel to the Stockholder
Representative copies of all such documents (other than documents that are
incorporated by reference) proposed to be filed and such other documents
reasonably requested by the Stockholder Representative and provide a reasonable
opportunity for review and comment on such documents by counsel to the
Stockholder Representative;

(b) permit any Stockholder selling Registrable Stock who may be deemed to be an
underwriter or a controlling person of Parent, to reasonably participate in the
preparation of such registration statement and to request the insertion therein
of language, furnished to Parent in writing, which in the reasonable judgment of
such Stockholder and its counsel should be included (and such request shall be
considered in good faith by Parent and its counsel);

(c) prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to comply with the provisions of the Securities Act with respect to
the disposition of all Registrable Stock covered by such registration statement
and as may be necessary to keep such registration statement effective;

(d) furnish to each Stockholder selling Registrable Stock such numbers of copies
of the registration statement and the prospectus included therein (including
each preliminary prospectus and any amendments or supplements thereto) and any
exhibits filed therewith or documents incorporated by reference therein as such
Stockholder may reasonably request to facilitate the disposition of such
Registrable Stock;

(e) use all reasonable efforts to register or qualify the Registrable Stock
covered by such registration statement under such other securities or blue sky
laws of such jurisdiction within the United States and Puerto Rico as shall be
reasonably appropriate for the distribution of the Registrable Stock covered by
the registration statement; provided, however, that Parent shall not be required
in connection therewith or as a condition thereto to qualify to do business in
any jurisdiction where it would not be required to qualify but for the
requirements of this paragraph (e); provided, further, that Parent shall not be
required to qualify such Registrable Stock in any jurisdiction in which the
securities regulatory authority requires that any Stockholder submit any shares
of its Registrable Stock to the terms, provisions and restrictions of any
escrow, lockup or similar agreement(s) for consent to sell Registrable Stock in
such jurisdiction unless such Stockholder agrees to do so;

(f) use all reasonable efforts to cause all Registrable Stock covered by such
registration statement to be registered and approved by such other domestic
governmental agencies or authorities, if any, as may be necessary to enable the
Stockholders to consummate the disposition of such Registrable Stock;

(g) promptly notify each Stockholder at any time when a prospectus relating to
the sale of Registrable Stock is required to be delivered under the Securities
Act of the happening of any event, as a result of which the prospectus included
in such registration statement, as then in effect, includes an untrue statement
of a material fact or omits to state any material fact required

 

-6-



--------------------------------------------------------------------------------

to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances under which they were made, and at the request of
a Stockholder promptly prepare and furnish to such Stockholder a reasonable
number of copies of a supplement to or an amendment of such prospectus as may be
necessary so that, as thereafter delivered to the purchasers of such securities,
such prospectus shall not include an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances under which they
were made;

(h) upon reasonable notice and during Parent’s normal business hours, make
available for inspection by any Stockholder selling Registrable Stock who might
be deemed to be an underwriter or who is a director (or person performing
similar functions) of Parent, and any attorney, accountant or other agent
retained by any such holder, all financial and other records, pertinent
corporate documents and properties of Parent, which are reasonably necessary to
enable such Stockholder to conduct an appropriate due diligence inquiry
(collectively, “Records”), and cause Parent’s officers, directors and employees
to supply all such Records reasonably requested by any such Person in connection
with such registration statement; provided, that, unless the disclosure of such
Records is necessary to avoid or correct a misstatement or omission in such
registration statement or the release of such Records is ordered pursuant to a
subpoena or other order from a court of competent jurisdiction, Parent shall not
be required to provide any information under this Section 4.3(h) if (i) Parent
reasonably believes, after consultation with its counsel, that to do so would
cause Parent to forfeit an attorney-client privilege that was applicable to such
information or (ii) if Parent reasonably determines in good faith that such
Records are confidential and so notifies such Stockholder in writing, unless
prior to furnishing any such information with respect to this clause (ii) such
Stockholder agrees to enter into a confidentiality agreement in customary form
and subject to customary exceptions;

(i) to the extent any registration pursuant to Section 4.2 is by means of an
underwritten offering, enter into customary agreements (including, if the method
of distribution is by means of an underwriting, an underwriting agreement in
customary form) and take such other actions as are reasonably required in order
to expedite or facilitate the disposition of any Registrable Stock included in
such registration;

(j) provide a transfer agent and registrar for all Registrable Stock covered by
such registration statement not later than the effective date of such
registration statement;

(k) notify each Stockholder, promptly after it shall receive notice thereof, of
the time when such registration statement, or any post-effective amendments to
the registration statement, shall have become effective, or a supplement to any
prospectus forming part of such registration statement has been filed;

(l) make available to each Stockholder whose Registrable Stock is included in
such registration statement as soon as reasonably practicable after the same is
prepared and publicly distributed, filed with the Commission, or received by
Parent, an executed copy of each letter written by or on behalf of Parent to the
Commission or the Staff of the Commission (or other governmental agency or
self-regulatory body or other body having jurisdiction, including any domestic
or foreign securities exchange), and each item of correspondence from the
Commission or the Staff of the Commission (or other governmental agency or
self-regulatory body or other body having jurisdiction, including any domestic
or foreign securities exchange), in each case relating to such registration
statement;

 

-7-



--------------------------------------------------------------------------------

(m) respond as soon as reasonably practicable to any and all comments received
from the Commission or the Staff of the Commission with a view towards causing
such registration statement or any amendment thereto to be declared effective by
the Commission as soon as reasonably practicable and file an acceleration
request as soon as reasonably practicable following the resolution or clearance
of all Commission comments or, if applicable, following notification by the
Commission that any such registration statement or any amendment thereto will
not be subject to review;

(n) advise each Stockholder promptly after it shall receive notice or obtain
knowledge thereof, of (i) the issuance of any stop order, injunction or other
order or requirement by the Commission suspending the effectiveness of such
registration statement or the initiation or threatening of any proceeding for
such purpose, (ii) the issuance by any state securities or other regulatory
authority of any order suspending the qualification or exemption from
qualification of any of the Registrable Stock under state securities or “blue
sky” laws or the initiation or threat of initiation of any proceedings for that
purpose and (iii) the removal of any such stop order, injunction or other order
or requirement or proceeding or the lifting of any such suspension;

(o) use all reasonable efforts to prevent the issuance of any stop order,
injunction or other order or requirement suspending the effectiveness of such
registration statement and obtain as soon as practicable the withdrawal of any
such stop order, injunction or other order or requirement that is issued;

(p) otherwise use all reasonable efforts to comply with all applicable rules and
regulations of the Commission and make available to its security holders, as
soon as reasonably practicable, but not later than 15 months after the effective
date of the registration statement, an earnings statement covering the period of
at least 12 months beginning with the first full month after the effective date
of such registration statement, which earnings statements shall satisfy the
provisions of Section 11(a) of the Securities Act;

(q) use all reasonable efforts to list the Registrable Stock covered by such
registration statement with any securities exchange on which Parent Common Stock
is then listed;

(r) within the deadlines specified by the Securities Act, make all required
filing fee payments in respect of any registration statement or prospectus used
under this Agreement (and any offering covered thereby); and

(s) use all reasonable efforts to take all other actions necessary or
customarily taken by issuers to effect the registration of the Registrable Stock
contemplated hereby.

Section 4.4 Furnish Information. The Stockholders shall furnish to Parent such
information regarding themselves, the Registrable Stock held by them, and the
intended method of disposition of such securities as Parent shall reasonably
request and as shall be required in connection with the registration of the
Registrable Stock.

 

-8-



--------------------------------------------------------------------------------

Section 4.5 Expenses of Registration. All expenses incurred in connection with
each registration statement pursuant to this Agreement, excluding underwriters’
discounts and commissions, but including without limitation all registration,
filing and qualification fees, word processing, duplicating, printers’ and
accounting fees, stock exchange fees, messenger and delivery expenses, all fees
and expenses of complying with state securities or blue sky laws and the fees
and disbursements of counsel for Parent shall be paid by Parent.

Section 4.6 Underwriting Requirements. In connection with any underwritten
offering pursuant to Section 4.2, Parent shall not be required to include shares
of Registrable Stock in such underwritten offering unless the holders of such
shares of Registrable Stock accept the terms of the underwriting of such
offering that have been agreed upon between Parent and the underwriters and such
holders of Registrable Stock complete and execute all questionnaires, powers of
attorney, indemnities and other documents required under the terms of such
underwriting agreement; provided, that no Stockholder selling Registrable Stock
in any such underwritten registration shall be required to make any
representations or warranties to Parent or the underwriters (other than
representations and warranties regarding such Stockholder, such Stockholder’s
ownership of Registrable Stock to be sold in the offering, such Stockholder’s
intended method of distribution and any other representation required by law).
If any Stockholder selling Registrable Stock in any such underwritten
registration disapproves of the terms of such underwriting, then such
Stockholder may elect to withdraw therefrom by delivering written notice to
Parent and the managing underwriting, which notice must be delivered no later
than the date immediately preceding the date on which the underwriters price
such offering.

Section 4.7 Covenants Relating to Rule 144. With a view to making available the
benefits of certain rules and regulations of the Commission that may permit the
Stockholders’ sale of the Registrable Shares to the public without registration,
Parent agrees, so long as a Stockholder owns any Registrable Stock, to:

(a) make and keep public information regarding Parent available, as those terms
are understood and defined in Rule 144 under the Securities Act;

(b) use its best efforts to file with the Commission in a timely manner all
reports and other documents required to be filed by Parent under the Securities
Act and the Exchange Act; and

(c) furnish, unless otherwise available at no charge by access electronically to
the Commission’s EDGAR filing system, to a Stockholder forthwith upon request
(i) a copy of the most recent annual or quarterly report of Parent, and
(ii) such other reports and documents of Parent so filed with the Commission
(other than comment letters and other correspondence between Parent and the
Commission or its Staff, except as required by Section 4.3(l)) as such
Stockholder may reasonably request in availing itself of any rule or regulation
of the Commission allowing such Stockholder to sell any such securities without
registration.

 

-9-



--------------------------------------------------------------------------------

Section 4.8 Indemnification. In the event any Registrable Stock is included in a
registration statement under this Agreement:

(a) Parent shall indemnify, defend and hold harmless each Stockholder, such
Stockholder’s directors and officers, each person who participates in the
offering of such Registrable Stock, and each person, if any, who controls such
Stockholder or participating person within the meaning of the Securities Act,
against any losses, claims, damages, liabilities, expenses or actions, joint or
several, to which they may become subject under the Securities Act or otherwise,
insofar as such losses, claims, damages, liabilities, expenses or actions (or
proceedings in respect thereof) arise out of or are based on any untrue or
alleged untrue statement of any material fact contained in such registration
statement on the effective date thereof (including any prospectus filed under
Rule 424 under the Securities Act or any amendments or supplements thereto) or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein not misleading, and shall reimburse each such Stockholder,
such Stockholder’s directors and officers, such participating person or
controlling person for any documented legal or other expenses reasonably
incurred by them (but not in excess of expenses incurred in respect of one
counsel for all of them) in connection with investigating or defending any such
loss, claim, damage, liability, expense or action; provided, however, that the
indemnity agreement contained in this Section 4.8(a) shall not apply to amounts
paid in settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the reasonable consent of Parent; provided,
further, that Parent shall not be liable to any Stockholder, such Stockholder’s
directors and officers, participating person or controlling person in any such
case for any such loss, claim, damage, liability, expense or action to the
extent that it arises out of or is based upon an untrue statement or alleged
untrue statement or omission or alleged omission made in connection with such
registration statement, preliminary prospectus, final prospectus or amendments
or supplements thereto, in reliance upon and in conformity with written
information furnished expressly for use therein, by any such Stockholder, such
Stockholder’s directors and officers, participating person or controlling
person. Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of any such Stockholder, such Stockholder’s
directors and officers, participating person or controlling person, and shall
survive the transfer of such securities by such Stockholder.

(b) Each Stockholder whose shares of Registrable Stock are included in the
registration being effected shall, severally and not jointly, indemnify, defend
and hold harmless Parent, each of its directors and officers, each person, if
any, who controls Parent within the meaning of the Securities Act, and each
agent for Parent against any losses, claims, damages, liabilities, expenses or
actions to which Parent or any such director, officer, controlling person, agent
or underwriter may become subject, under the Securities Act or otherwise,
insofar as such losses, claims, damages, liabilities, expenses or actions (or
proceedings in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact contained in such
registration statement on the effective date thereof (including any prospectus
filed under Rule 424 under the Securities Act or any amendments on supplements
thereto) or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, in each case to the extent, but only to
the extent, that such untrue statement or alleged untrue statement or omission
or alleged omission was made in such registration statement, preliminary or
final prospectus, or amendments or supplements thereto, in reliance upon and in
conformity with written information furnished by or on behalf of such
Stockholder expressly for use therein; and each such Stockholder shall reimburse
any documented legal or other expenses reasonably

 

-10-



--------------------------------------------------------------------------------

incurred by Parent or any such director, officer, controlling person or agent
(but not in excess of expenses incurred in respect of one counsel for all of
them) in connection with investigating or defending any such loss, claim,
damage, liability, expense or action; provided, however, that the indemnity
agreement contained in this Section 4.8(b) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability, expense or action if such
settlement is effected without the reasonable consent of such Stockholder;
provided, further, that the liability of each Stockholder hereunder shall be
limited to the proportion of any such loss, claim, damage, liability, expense or
action which is equal to the proportion that the net proceeds from the sale of
the shares sold by such Stockholder under such registration statement bears to
the total net proceeds from the sale of all securities sold thereunder, but not
in any event to exceed the net proceeds received by such Stockholder (after the
deduction of all underwriters’ discounts and commissions and all other expenses
paid by such Stockholder in connection with such registration) from the sale of
Registrable Stock covered by such registration statement. Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of Parent, Parent’s directors and officers, participating person or
controlling person, and shall survive the transfer of such securities by such
Stockholder.

(c) Promptly after receipt by an indemnified party under this Section 4.8 of
notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against any indemnifying party under this
Section 4.8, notify the indemnifying party in writing of the commencement
thereof and the indemnifying party shall have the right to participate in and
assume the defense thereof with counsel selected by the indemnifying party and
reasonably satisfactory to the indemnified party (unless (i) such indemnified
party reasonably objects to such assumption on the grounds that there may be
defenses available to it which are different from or in addition to those
available to such indemnifying party, (ii) the indemnifying party and such
indemnified party shall have mutually agreed to the retention of such counsel or
(iii) in the reasonable opinion of such indemnified party representation of such
indemnified party by the counsel retained by the indemnifying party would be
inappropriate due to actual or potential differing interests between such
indemnified party and any other party represented by such counsel in such
proceeding, in which case the indemnified party shall be reimbursed by the
indemnifying party for the reasonable expenses incurred in connection with
retaining separate legal counsel); provided, however, that an indemnified party
shall have the right to retain its own counsel, with all fees and expenses
thereof to be paid by such indemnified party, and to be apprised of all progress
in any proceeding the defense of which has been assumed by the indemnifying
party. The failure to notify an indemnifying party promptly of the commencement
of any such action shall not relieve the indemnifying party from any liability
in respect of such action which it may have to such indemnified party on account
of the indemnity contained in this Section 4.8, unless (and only to the extent)
the indemnifying party was prejudiced by such failure, and in no event shall
such failure relieve the indemnifying party from any other liability which it
may have to such indemnified party. No indemnifying party shall, without the
prior written consent of the indemnified party, effect any settlement of any
claim or pending or threatened proceeding in respect of which the indemnified
party is or could have been a party and indemnity could have been sought
hereunder by such indemnified party, unless such settlement includes an
unconditional release of such indemnified party from all liability arising out
of such claim or proceeding.

 

-11-



--------------------------------------------------------------------------------

(d) (i) To the extent any indemnification by an indemnifying party is prohibited
or limited by law, the indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages or liabilities in
such proportion as is appropriate to reflect the relative fault of the
indemnifying party and indemnified party in connection with the actions which
resulted in such losses, claims, damages or liabilities, as well as any other
relevant equitable considerations. The relative fault of such indemnifying party
and indemnified party shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of material fact or omission or alleged omission to state a material fact, has
been made by, or relates to information supplied by, such indemnifying party or
indemnified party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action. The amount paid
or payable by a party as a result of the losses, claims, damages, liabilities,
expenses or actions referred to above shall be deemed to include any legal or
other fees or expenses reasonably incurred by such party in connection with any
investigation or proceeding.

(ii) The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 4.8(d) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in the immediately preceding paragraph.
No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.

(iii) The liability of each Stockholder in respect of any contribution
obligation of such Stockholder under this Agreement with respect to a particular
registration shall not exceed the net proceeds (after the deduction of all
underwriters’ discounts and commissions and all other expenses paid by such
Stockholder in connection with such registration) received by such Stockholder
from the sale of the Registrable Stock covered by such registration statement.

Section 4.9 Delay Rights. Notwithstanding anything to the contrary contained
herein, Parent may, upon written notice (which notice shall include a
certificate signed by an executive officer of Parent that Parent is suspending
the use of the prospectus, a general statement of the reason for the suspension
and an estimate of the length of the suspension) to any Stockholder whose shares
of Registrable Stock are included in the Shelf Registration Statement, suspend
such Stockholder’s use of any prospectus which is a part of the Shelf
Registration Statement (in which event the Stockholder shall discontinue sales
of the shares of Registrable Stock pursuant to the Shelf Registration Statement,
but such Stockholder may settle any prior sales of Registrable Stock) if
(a) Parent is pursuing a material financing, acquisition, merger, joint venture,
reorganization, disposition or other similar transaction or Parent is resolving
comments on its public filings with the Commission or other similar events and
the Board or the Chief Executive Officer of Parent determines in good faith that
Parent’s ability to pursue or consummate such a transaction or resolve such
comments would be materially adversely affected by any required disclosure of
such transaction or comments in the Shelf Registration Statement, or (b) Parent
has experienced some other material non-public event the disclosure of which at
such time, in the good faith judgment of the Board or the Chief Executive
Officer of Parent, would be premature; provided, however, in no event shall any
such suspension period exceed an aggregate of one hundred twenty (120) days in
any consecutive 365-day period. Upon disclosure of such

 

-12-



--------------------------------------------------------------------------------

information or the termination of the condition described above, Parent shall
promptly (x) provide notice to the Stockholder Representative, (y) terminate any
suspension of sales it has put into effect and (z) take such other actions
necessary to permit registered sales of Registrable Stock as required or
contemplated by this Agreement, including, if necessary, preparation and filing
of a post-effective amendment or prospectus supplement so that the Shelf
Registration Statement and any prospectus forming a part thereof will not
include an untrue statement of material fact or omit to state any material fact
necessary to make the statements therein, in light of the circumstances in which
they were made, not misleading.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Section 5.1 Representations and Warranties of Parent. Parent represents and
warrants to the Stockholders as follows:

(a) Parent has the requisite corporate power and authority to execute, deliver
and perform this Agreement;

(b) this Agreement has been duly and validly authorized, executed and delivered
by Parent and constitutes a valid and binding obligation of Parent, enforceable
in accordance with its terms, except that (i) such enforcement may be subject to
any bankruptcy, insolvency, reorganization, moratorium or other laws, now or
hereafter in effect relating to or limiting creditors’ rights generally and
(ii) the remedy of specific performance and injunctive and other forms of
equitable relief and certain equitable defenses and to the discretion of the
court before which any proceedings therefor may be brought;

(c) the execution, delivery and performance of this Agreement by Parent do not
violate or conflict with or constitute a default under Parent’s certificate of
incorporation or bylaws; and

(d) no holders of Parent’s Common Stock or any securities converted into
Parent’s Stock have been granted as of the date of this Agreement registration
rights superior to or pari passu to those granted to the Stockholders.

Section 5.2 Representations and Warranties of the Stockholders. Each Stockholder
represents and warrants to Parent as follows:

(a) such Stockholder has the requisite power and authority (whether corporate or
otherwise) to execute, deliver and perform this Agreement;

(b) this Agreement has been duly and validly authorized, executed and delivered
by such Stockholder and constitutes a valid and binding obligation of such
Stockholder, enforceable in accordance with its terms, except that (i) such
enforcement may be subject to any bankruptcy, insolvency, reorganization,
moratorium or other similar laws, now or hereafter in effect relating to or
limiting creditors’ rights generally and (ii) the remedy of specific performance
and injunctive and other forms of equitable relief and certain equitable
defenses and to the discretion of the court before which any proceedings
therefor may be brought; and

(c) as of the date of this Agreement, such Stockholder does not own any
securities of Parent other than Parent Common Stock received pursuant to the
Merger Agreement.

 

-13-



--------------------------------------------------------------------------------

ARTICLE VI

MISCELLANEOUS

Section 6.1 Interpretation.

(a) The headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.

(b) In the event of an ambiguity or a question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any provisions of this Agreement.

(c) The definitions of the terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (ii) any reference herein to any Person shall be construed to
include the Person’s successors and permitted assigns, (iii) the words “herein,”
“hereof” and “hereunder,” and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, and (iv) all references herein to Articles and Sections shall be
construed to refer to Articles and Sections of this Agreement.

Section 6.2 Amendments. No amendment, modification or waiver in respect of this
Agreement shall be effective unless it shall be in writing and signed by Parent
and the Stockholder Representative.

Section 6.3 Assignment. Except where otherwise expressly provided herein or
pursuant to a Transfer in accordance with Section 3.1, this Agreement and the
rights and obligations hereunder shall not be assignable or transferable by the
parties hereto (except by operation of law in connection with a merger, or
pursuant sale of substantially all the assets, of a party hereto) without the
prior written consent of Parent, in the case of a Stockholder, or the
Stockholder Representative, in the case of Parent. Any attempted assignment in
violation of this Section 6.3 shall be void.

Section 6.4 No Third-Party Beneficiaries. This Agreement is for the sole benefit
of the parties hereto and their respective permitted assigns, and nothing herein
expressed or implied shall give or be construed to give to any Person, other
than the parties hereto and such assigns, any legal or equitable rights
hereunder.

 

-14-



--------------------------------------------------------------------------------

Section 6.5 Notices.

(a) All notices and other communications under this Agreement shall be in
writing and shall be deemed given (i) when delivered personally by hand (with
written confirmation of receipt), (ii) when sent by facsimile (with written
confirmation of transmission) or (iii) one Business Day following the day sent
by overnight courier (with written confirmation of receipt), in each case at the
following addresses and facsimile numbers (or to such other address or facsimile
number as a party may have specified by notice given to the other party pursuant
to this provision):

 

If to Parent:   

Gentiva Health Services, Inc.

3350 Riverwood Parkway, Suite 1400

Atlanta, Georgia 30339

Attention: John N. Camperlengo, General Counsel

Facsimile: (770) 541-3687

Copy to Counsel:   

Greenberg Traurig, LLP

3333 Piedmont Road NE, Suite 2500

Atlanta, GA 30305

Attention: Gary E. Snyder, Esq.

Facsimile: (678) 553-2121

If to the Stockholder Representative:   

R. Steven Hicks

1703 West Fifth Street, Suite 800

Austin, Texas 78703

Facsimile: (512) 340-7805

Copy to Counsel:   

Alston & Bird LLP

One Atlantic Center

1201 W. Peachtree Street

Atlanta, Georgia 30309

   Attention:  

Steven L. Pottle, Esq.

Sarah E. Ernst, Esq.

   Facsimile:    (404) 881-7777

(b) Any party hereto may change its address specified for notices herein by
designating a new address by notice in accordance with this Section 6.5.

Section 6.6 Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each of the parties and delivered to the other party. Copies of executed
counterparts transmitted by telecopy, telefax or other electronic transmission
service, including by email attachment, shall be considered original executed
counterparts for purposes of this Agreement.

Section 6.7 Severability. If any provision of this Agreement (or any portion
thereof) or the application of any such provision (or any portion thereof) to
any Person or circumstance

 

-15-



--------------------------------------------------------------------------------

shall be held invalid, illegal or unenforceable in any respect by a court of
competent jurisdiction, such invalidity, illegality or unenforceability shall
not affect any other provision hereof (or the remaining portion thereof) or the
application of such provision to any other Persons or circumstances.

Section 6.8 Governing Law; Jurisdiction; Waiver of Jury Trial.

(a) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Delaware, applicable to contracts executed in and to be
performed entirely within that State, without regard to conflicts of laws
principles.

(b) All actions and proceedings arising out of or relating to this Agreement
shall be heard and determined in the Chancery Court of the State of Delaware or
any federal court sitting in the State of Delaware, and the parties hereby
irrevocably submit to the exclusive jurisdiction of such court (and, in the case
of appeals, appropriate appellate courts therefrom) in any such action or
proceeding and irrevocably waive the defense of an inconvenient forum to the
maintenance of any such action or proceeding. The consent to jurisdiction set
forth in this paragraph shall not constitute general consents to service of
process in the State of Delaware and shall have no effect for any purpose except
as provided in this paragraph and shall not be deemed to confer rights on any
Person other than the parties or as specifically provided herein. The parties
agree that a final judgment in any such action or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by applicable law. Each party irrevocably consents to the
service of any and all process in any such action, suit or proceeding by the
delivery of such process to such party at the address and in the manner provided
in Section 6.5

(c) EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT

Section 6.9 Specific Performance. The parties hereto agree that irreparable
damage would occur in the event any provision of this Agreement was not
performed in accordance with the terms hereof and that the parties shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy at law or equity.

Section 6.10 Stockholder Representative. Each Stockholder hereby constitutes and
appoints R. Steven Hicks, as the Stockholder Representative, as his or her true
and lawful attorney-in-fact (i) to give and receive all notices and
communications required or permitted under this Agreement, (ii) to agree to,
negotiate, enter into settlements and compromises with respect to this
Agreement, (iii) to negotiate, agree and enter into any amendments to this
Agreement as per Section 6.2 of this Agreement, and (iv) to communicate to
Parent any elections of the Stockholders with respect to the registration rights
provided for in ARTICLE IV hereof. The Stockholder Representative may take all
actions necessary or appropriate in the judgment of the Stockholder
Representative for the accomplishment of any of the foregoing, each Stockholder
agreeing to be fully bound by the acts, decisions and agreements of the
Stockholder Representative taken and done pursuant to the authority herein
granted. The Stockholder Representative shall not be liable, responsible or
accountable in damages or otherwise to the

 

-16-



--------------------------------------------------------------------------------

Stockholders for any loss or damage incurred by reason of any act or failure to
act by the Stockholder Representative, and each Stockholder shall jointly and
severally indemnify and hold harmless the Stockholder Representative against any
loss or damage except to the extent such loss or damage shall have been the
result of the individual gross negligence or willful misconduct of the
Stockholder Representative. In the event that R. Steven Hicks dies or becomes
incapacitated, the Stockholders shall promptly select an alternate person to
serve as the Stockholder Representative and shall promptly notify Parent of such
selection. Parent may conclusively and absolutely rely, without inquiry, upon
any decision, act, consent, notice or instruction of the Stockholder
Representative as being the decision, act, consent, notice or instruction of
each of and all of the Stockholders. Parent is hereby relieved from any
liability to any Person, including any Stockholder, for any acts done by it in
accordance with or reliance on such decision, act, consent, notice or
instruction of the Stockholder Representative. All notices or other
communications required to be made or delivered by Parent to the Stockholders
shall be made to the Stockholder Representative for the benefit of the
Stockholders, and any notices so made shall discharge in full all notice
requirements of Parent to the Stockholders with respect thereto. All notices or
other communications required to be made or delivered by the Stockholders to
Parent shall be made by the Stockholder Representative for the benefit of the
Stockholders, and any notices so made shall discharge in full all notice
requirements of the Stockholders to Parent with respect thereto.

Section 6.11 Termination. The provisions of this Agreement shall terminate as to
a particular Stockholder at such time as the Stockholder no longer holds any
Registrable Stock.

Section 6.12 Change in Law. In the event any law, rule or regulation comes into
force or effect which conflicts with the terms and conditions of this Agreement,
the parties shall negotiate in good faith to revise this Agreement to achieve
the parties’ intention set forth herein.

[Signatures on Following Page]

 

-17-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Stockholders’ Agreement to be
duly executed as of the date first above written.

 

PARENT:     GENTIVA HEALTH SERVICES, INC.     By:  

/s/ Rodney D. Windley

    Name:   Rodney D. Windley     Title:   Executive Chairman STOCKHOLDER      
REPRESENTATIVE:    

/s/ R. Steven Hicks

    R. Steven Hicks, in his capacity as the Stockholder Representative

 

[Signature Page to Stockholders’ Agreement]



--------------------------------------------------------------------------------

STOCKHOLDERS’ AGREEMENT

COUNTERPART SIGNATURE PAGE

The undersigned hereby agrees to all the terms and provisions of the
Stockholders’ Agreement, dated October 18, 2013, by and among Gentiva Health
Services, Inc., a Delaware corporation, the former stockholders of Harden
Healthcare Holdings, Inc., a Delaware corporation, and R. Steven Hicks, as
representative for such stockholders (the “Stockholders’ Agreement”), and agrees
to be bound by the terms and provisions thereof as a Stockholder party thereto,
as evidenced by the execution of this Counterpart Signature Page which, together
with other Counterpart Signature Pages, is hereby incorporated into the
Stockholder’s Agreement.

IN WITNESS WHEREOF, the undersigned has signed this Counterpart Signature Page
effective October 18, 2013.

 

HARDEN HEALTHCARE TEXAS, LLC By:  

/s/ Benjamin M. Hanson

Name:  

Benjamin M. Hanson

Title:  

Executive Vice President and Secretary

 

[Signature Page to Stockholders’ Agreement]



--------------------------------------------------------------------------------

STOCKHOLDERS’ AGREEMENT

COUNTERPART SIGNATURE PAGE

 

The undersigned hereby agrees to all the terms and provisions of the
Stockholders’ Agreement, dated October     , 2013, by and among Gentiva Health
Services, Inc., a Delaware corporation, the former stockholders of Harden
Healthcare Holdings, Inc., a Delaware corporation, and R. Steven Hicks, as
representative for such stockholders (the “Stockholders’ Agreement”), and agrees
to be bound by the terms and provisions thereof as a Stockholder party thereto,
as evidenced by the execution of this Counterpart Signature Page which, together
with other Counterpart Signature Pages, is hereby incorporated into the
Stockholder’s Agreement.

IN WITNESS WHEREOF, the undersigned has signed this Counterpart Signature Page
effective October     , 2013.

 

HICKS HEALTHCARE, LP By:  

/s/ Robert S. Hicks

Name:  

Robert S. Hicks

Title:  

President

 

[Signature Page to Stockholders’ Agreement]



--------------------------------------------------------------------------------

STOCKHOLDERS’ AGREEMENT

COUNTERPART SIGNATURE PAGE

 

The undersigned hereby agrees to all the terms and provisions of the
Stockholders’ Agreement, dated October 18, 2013, by and among Gentiva Health
Services, Inc., a Delaware corporation, the former stockholders of Harden
Healthcare Holdings, Inc., a Delaware corporation, and R. Steven Hicks, as
representative for such stockholders (the “Stockholders’ Agreement”), and agrees
to be bound by the terms and provisions thereof as a Stockholder party thereto,
as evidenced by the execution of this Counterpart Signature Page which, together
with other Counterpart Signature Pages, is hereby incorporated into the
Stockholder’s Agreement.

IN WITNESS WHEREOF, the undersigned has signed this Counterpart Signature Page
effective October 18, 2013.

 

ST. NIKLAAS HEALTHCARE, LP By:  

/s/ Walter DeRoeck

Name:  

Walter DeRoeck

Title:  

Manager of the GP

 

[Signature Page to Stockholders’ Agreement]



--------------------------------------------------------------------------------

STOCKHOLDERS’ AGREEMENT

COUNTERPART SIGNATURE PAGE

 

The undersigned hereby agrees to all the terms and provisions of the
Stockholders’ Agreement, dated October 18, 2013, by and among Gentiva Health
Services, Inc., a Delaware corporation, the former stockholders of Harden
Healthcare Holdings, Inc., a Delaware corporation, and R. Steven Hicks, as
representative for such stockholders (the “Stockholders’ Agreement”), and agrees
to be bound by the terms and provisions thereof as a Stockholder party thereto,
as evidenced by the execution of this Counterpart Signature Page which, together
with other Counterpart Signature Pages, is hereby incorporated into the
Stockholder’s Agreement.

IN WITNESS WHEREOF, the undersigned has signed this Counterpart Signature Page
effective October 18, 2013.

 

KRISTEN HICKS HANSON 2006 TRUST By:  

/s/ R. Steven Hicks

Name:  

R. Steven Hicks

Title:  

Trustee

 

[Signature Page to Stockholders’ Agreement]



--------------------------------------------------------------------------------

STOCKHOLDERS’ AGREEMENT

COUNTERPART SIGNATURE PAGE

 

The undersigned hereby agrees to all the terms and provisions of the
Stockholders’ Agreement, dated October 18, 2013, by and among Gentiva Health
Services, Inc., a Delaware corporation, the former stockholders of Harden
Healthcare Holdings, Inc., a Delaware corporation, and R. Steven Hicks, as
representative for such stockholders (the “Stockholders’ Agreement”), and agrees
to be bound by the terms and provisions thereof as a Stockholder party thereto,
as evidenced by the execution of this Counterpart Signature Page which, together
with other Counterpart Signature Pages, is hereby incorporated into the
Stockholder’s Agreement.

IN WITNESS WHEREOF, the undersigned has signed this Counterpart Signature Page
effective October 18, 2013.

 

ROBERT S. HICKS 2006 TRUST By:  

/s/ R. Steven Hicks

Name:  

R. Steven Hicks

Title:  

Trustee

 

[Signature Page to Stockholders’ Agreement]



--------------------------------------------------------------------------------

STOCKHOLDERS’ AGREEMENT

COUNTERPART SIGNATURE PAGE

 

The undersigned hereby agrees to all the terms and provisions of the
Stockholders’ Agreement, dated October 18, 2013, by and among Gentiva Health
Services, Inc., a Delaware corporation, the former stockholders of Harden
Healthcare Holdings, Inc., a Delaware corporation, and R. Steven Hicks, as
representative for such stockholders (the “Stockholders’ Agreement”), and agrees
to be bound by the terms and provisions thereof as a Stockholder party thereto,
as evidenced by the execution of this Counterpart Signature Page which, together
with other Counterpart Signature Pages, is hereby incorporated into the
Stockholder’s Agreement.

IN WITNESS WHEREOF, the undersigned has signed this Counterpart Signature Page
effective October 18, 2013.

 

BRANDON V. HICKS 2006 TRUST By:  

/s/ R. Steven Hicks

Name:  

R. Steven Hicks

Title:  

Trustee

 

[Signature Page to Stockholders’ Agreement]



--------------------------------------------------------------------------------

STOCKHOLDERS’ AGREEMENT

COUNTERPART SIGNATURE PAGE

 

The undersigned hereby agrees to all the terms and provisions of the
Stockholders’ Agreement, dated October 18, 2013, by and among Gentiva Health
Services, Inc., a Delaware corporation, the former stockholders of Harden
Healthcare Holdings, Inc., a Delaware corporation, and R. Steven Hicks, as
representative for such stockholders (the “Stockholders’ Agreement”), and agrees
to be bound by the terms and provisions thereof as a Stockholder party thereto,
as evidenced by the execution of this Counterpart Signature Page which, together
with other Counterpart Signature Pages, is hereby incorporated into the
Stockholder’s Agreement.

IN WITNESS WHEREOF, the undersigned has signed this Counterpart Signature Page
effective October 18, 2013.

 

SHELLY ELLARD 2006 TRUST By:  

/s/ R. Steven Hicks

Name:  

R. Steven Hicks

Title:  

Trustee

 

[Signature Page to Stockholders’ Agreement]



--------------------------------------------------------------------------------

STOCKHOLDERS’ AGREEMENT

COUNTERPART SIGNATURE PAGE

 

The undersigned hereby agrees to all the terms and provisions of the
Stockholders’ Agreement, dated October 18, 2013, by and among Gentiva Health
Services, Inc., a Delaware corporation, the former stockholders of Harden
Healthcare Holdings, Inc., a Delaware corporation, and R. Steven Hicks, as
representative for such stockholders (the “Stockholders’ Agreement”), and agrees
to be bound by the terms and provisions thereof as a Stockholder party thereto,
as evidenced by the execution of this Counterpart Signature Page which, together
with other Counterpart Signature Pages, is hereby incorporated into the
Stockholder’s Agreement.

IN WITNESS WHEREOF, the undersigned has signed this Counterpart Signature Page
effective October 18, 2013.

 

JASON MABRY 2006 TRUST By:  

/s/ R. Steven Hicks

Name:  

R. Steven Hicks

Title:  

Trustee

 

[Signature Page to Stockholders’ Agreement]



--------------------------------------------------------------------------------

STOCKHOLDERS’ AGREEMENT

COUNTERPART SIGNATURE PAGE

 

The undersigned hereby agrees to all the terms and provisions of the
Stockholders’ Agreement, dated October 18, 2013, by and among Gentiva Health
Services, Inc., a Delaware corporation, the former stockholders of Harden
Healthcare Holdings, Inc., a Delaware corporation, and R. Steven Hicks, as
representative for such stockholders (the “Stockholders’ Agreement”), and agrees
to be bound by the terms and provisions thereof as a Stockholder party thereto,
as evidenced by the execution of this Counterpart Signature Page which, together
with other Counterpart Signature Pages, is hereby incorporated into the
Stockholder’s Agreement.

IN WITNESS WHEREOF, the undersigned has signed this Counterpart Signature Page
effective October 18, 2013.

 

/s/ Benjamin Hanson

Benjamin Hanson

 

[Signature Page to Stockholders’ Agreement]



--------------------------------------------------------------------------------

STOCKHOLDERS’ AGREEMENT

COUNTERPART SIGNATURE PAGE

 

The undersigned hereby agrees to all the terms and provisions of the
Stockholders’ Agreement, dated October 18, 2013, by and among Gentiva Health
Services, Inc., a Delaware corporation, the former stockholders of Harden
Healthcare Holdings, Inc., a Delaware corporation, and R. Steven Hicks, as
representative for such stockholders (the “Stockholders’ Agreement”), and agrees
to be bound by the terms and provisions thereof as a Stockholder party thereto,
as evidenced by the execution of this Counterpart Signature Page which, together
with other Counterpart Signature Pages, is hereby incorporated into the
Stockholder’s Agreement.

IN WITNESS WHEREOF, the undersigned has signed this Counterpart Signature Page
effective October 18, 2013.

 

/s/ R. Steven Hicks

R. Steven Hicks

 

[Signature Page to Stockholders’ Agreement]



--------------------------------------------------------------------------------

STOCKHOLDERS’ AGREEMENT

COUNTERPART SIGNATURE PAGE

 

The undersigned hereby agrees to all the terms and provisions of the
Stockholders’ Agreement, dated October 18, 2013, by and among Gentiva Health
Services, Inc., a Delaware corporation, the former stockholders of Harden
Healthcare Holdings, Inc., a Delaware corporation, and R. Steven Hicks, as
representative for such stockholders (the “Stockholders’ Agreement”), and agrees
to be bound by the terms and provisions thereof as a Stockholder party thereto,
as evidenced by the execution of this Counterpart Signature Page which, together
with other Counterpart Signature Pages, is hereby incorporated into the
Stockholder’s Agreement.

IN WITNESS WHEREOF, the undersigned has signed this Counterpart Signature Page
effective October 18, 2013.

 

/s/ R. Steven Hicks

Robert S. Hicks

 

[Signature Page to Stockholders’ Agreement]



--------------------------------------------------------------------------------

STOCKHOLDERS’ AGREEMENT

COUNTERPART SIGNATURE PAGE

 

The undersigned hereby agrees to all the terms and provisions of the
Stockholders’ Agreement, dated October 18, 2013, by and among Gentiva Health
Services, Inc., a Delaware corporation, the former stockholders of Harden
Healthcare Holdings, Inc., a Delaware corporation, and R. Steven Hicks, as
representative for such stockholders (the “Stockholders’ Agreement”), and agrees
to be bound by the terms and provisions thereof as a Stockholder party thereto,
as evidenced by the execution of this Counterpart Signature Page which, together
with other Counterpart Signature Pages, is hereby incorporated into the
Stockholder’s Agreement.

IN WITNESS WHEREOF, the undersigned has signed this Counterpart Signature Page
effective October 18, 2013.

 

/s/ Lew Little, Jr.

Lew Little, Jr.

 

[Signature Page to Stockholders’ Agreement]



--------------------------------------------------------------------------------

STOCKHOLDERS’ AGREEMENT

COUNTERPART SIGNATURE PAGE

 

The undersigned hereby agrees to all the terms and provisions of the
Stockholders’ Agreement, dated October 18, 2013, by and among Gentiva Health
Services, Inc., a Delaware corporation, the former stockholders of Harden
Healthcare Holdings, Inc., a Delaware corporation, and R. Steven Hicks, as
representative for such stockholders (the “Stockholders’ Agreement”), and agrees
to be bound by the terms and provisions thereof as a Stockholder party thereto,
as evidenced by the execution of this Counterpart Signature Page which, together
with other Counterpart Signature Pages, is hereby incorporated into the
Stockholder’s Agreement.

IN WITNESS WHEREOF, the undersigned has signed this Counterpart Signature Page
effective October 18, 2013.

 

KKR DEBT INVESTORS II (2006) (IRELAND) L.P. By:  

/s/ Michael R. McFerran

Name:  

Michael R. McFerran

Title:  

Authorized Signatory

 

[Signature Page to Stockholders’ Agreement]



--------------------------------------------------------------------------------

STOCKHOLDERS’ AGREEMENT

COUNTERPART SIGNATURE PAGE

 

The undersigned hereby agrees to all the terms and provisions of the
Stockholders’ Agreement, dated October 18, 2013, by and among Gentiva Health
Services, Inc., a Delaware corporation, the former stockholders of Harden
Healthcare Holdings, Inc., a Delaware corporation, and R. Steven Hicks, as
representative for such stockholders (the “Stockholders’ Agreement”), and agrees
to be bound by the terms and provisions thereof as a Stockholder party thereto,
as evidenced by the execution of this Counterpart Signature Page which, together
with other Counterpart Signature Pages, is hereby incorporated into the
Stockholder’s Agreement.

IN WITNESS WHEREOF, the undersigned has signed this Counterpart Signature Page
effective October 18, 2013.

 

KKR FINANCIAL HOLDINGS III, LLC By:  

/s/ Michael R. McFerran

Name:  

Michael R. McFerran

Title:  

Authorized Signatory

 

[Signature Page to Stockholders’ Agreement]



--------------------------------------------------------------------------------

STOCKHOLDERS’ AGREEMENT

COUNTERPART SIGNATURE PAGE

 

The undersigned hereby agrees to all the terms and provisions of the
Stockholders’ Agreement, dated October 18, 2013, by and among Gentiva Health
Services, Inc., a Delaware corporation, the former stockholders of Harden
Healthcare Holdings, Inc., a Delaware corporation, and R. Steven Hicks, as
representative for such stockholders (the “Stockholders’ Agreement”), and agrees
to be bound by the terms and provisions thereof as a Stockholder party thereto,
as evidenced by the execution of this Counterpart Signature Page which, together
with other Counterpart Signature Pages, is hereby incorporated into the
Stockholder’s Agreement.

IN WITNESS WHEREOF, the undersigned has signed this Counterpart Signature Page
effective October 18, 2013.

 

KKR - MILTON CAPITAL PARTNERS, L.P. By:  

/s/ Michael R. McFerran

Name:  

Michael R. McFerran

Title:  

Authorized Signatory

 

[Signature Page to Stockholders’ Agreement]



--------------------------------------------------------------------------------

STOCKHOLDERS’ AGREEMENT

COUNTERPART SIGNATURE PAGE

 

The undersigned hereby agrees to all the terms and provisions of the
Stockholders’ Agreement, dated October 18, 2013, by and among Gentiva Health
Services, Inc., a Delaware corporation, the former stockholders of Harden
Healthcare Holdings, Inc., a Delaware corporation, and R. Steven Hicks, as
representative for such stockholders (the “Stockholders’ Agreement”), and agrees
to be bound by the terms and provisions thereof as a Stockholder party thereto,
as evidenced by the execution of this Counterpart Signature Page which, together
with other Counterpart Signature Pages, is hereby incorporated into the
Stockholder’s Agreement.

IN WITNESS WHEREOF, the undersigned has signed this Counterpart Signature Page
effective October 18, 2013.

 

OREGON PUBLIC EMPLOYEES RETIREMENT FUND By:  

/s/ Michael R. McFerran

Name:  

Michael R. McFerran

Title:  

Authorized Signatory

 

[Signature Page to Stockholders’ Agreement]



--------------------------------------------------------------------------------

APPENDIX A

STOCKHOLDERS

Harden Healthcare Texas, LLC

Hicks Healthcare, LP

St. Niklaas Healthcare, LP

Kristen Hicks Hanson 2006 Trust

Robert S. Hicks 2006 Trust

Brandon V. Hicks 2006 Trust

Shelly Ellard 2006 Trust

Jason Mabry 2006 Trust

Benjamin Hanson

R. Steven Hicks

Robert S. Hicks

Lew Little, Jr.

KKR Debt Investors II (2006) (Ireland) L.P.

KKR Financial Holdings III, LLC

KKR – Milton Capital Partners, L.P.

Oregon Public Employees Retirement Fund